Title: From George Washington to Major General Stirling, 27 November 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord.
    Head Quarters Fredericksburgh [N.Y.]27th Novmr 1778.
  
  I am indebted to your Lordships several favors of the 17th 19th 20th & 21st Instant.
The inclosed to Mr Beatty Commissary of prisoners you will be pleased to transmit by a special messinger. In case of his being at New-York, or within the enemy’s lines you will send it by a flag. It is to direct his attendance at Amboy, where Commissioners on the part of Sir Henry Clinton are to meet commissioners on our part on the 7th of December, to treat upon an exchange of prisoners.
  I have nothing of a particular nature for your Lordships attention. I expect to leave this place to-morrow, for my quarters in the Jersey, 
    
    
    
    and shall take Elizabeth Town in my route. I am with great regard your Lordships most hble sert

  Go: Washington

